Citation Nr: 1003468	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  06-00 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for sterility due to Department of 
Veterans Affairs medical treatment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel





INTRODUCTION

The Veteran had active duty from June 1967 to April 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The reopened claim for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for sterility due to VA 
medical treatment is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 2003 RO rating decision compensation under 
the provisions of 38 U.S.C.A. § 1151 for sterility due to 
medical treatment at a VA medical center (VAMC) was denied on 
the basis that there was no evidence of improper VA medical 
care in 1997 and no medical evidence of sterility.  The 
Veteran did not appeal the decision.

2.  The evidence added to the record since the RO's August 
2003 rating decision raises a reasonable possibility of 
substantiating the claim of entitlement to compensation under 
provisions of 38 U.S.C.A. § 1151 for sterility due VA medical 
treatment.


CONCLUSIONS OF LAW

1.  The August 2003 rating decision that denied entitlement 
to compensation under the provisions of 38 U.S.C.A. § 1151 
for sterility due to VA medical treatment is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).

2.  The additional evidence presented since the August 2003 
rating decision is new and material, and the claim of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for sterility due to VA medical treatment 
is reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Regulations implementing the Veterans Claims Assistance Act 
of 2000 (VCAA) are set forth at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  The VCAA and implementing 
regulations apply in the instant case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding the notice requirements mandated by the VCAA.  
While further development is ordered below, the current 
record is sufficient to resolve the question whether the 
claim should be reopened.  Hence, the Board need not address 
at this time whether VA has complied with this statute.  As 
this claim is, in fact, being reopened, any potential 
violation of the Court's holding in Kent v. Nicholson, 20 
Vet. App. 1 (2006) (VCAA notice requirements with respect to 
reopening claims), is rendered moot.

New and Material Evidence

An August 2003 rating decision denied entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
sterility due to medical treatment, finding that there was no 
evidence of injection treatment at the VAMC in Asheville, 
North Carolina, in 1997, no evidence of improper VA medical 
care at that time, and no evidence that the Veteran was 
sterile or that sterility was shown in service.  The Veteran 
did not appeal.  Hence, that decision is final.  38 U.S.C.A. 
§ 7105.

A claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  The decision in Hodge v. West, 155 F.3d. 
1356 (Fed. Cir. 1998), stressed that under the regulation new 
evidence could be material if that evidence provided "a more 
complete picture of the circumstances surrounding the origin 
of a Veteran 's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Id. at 1363.

An application to reopen the appellant's claim was received 
in November 2004.  At that time, the Veteran said that he was 
"given a shot for Legionnaire's Disease" at the VAMC in 
Asheville, told it would make him sterile, and that is what 
occurred.  The evidence added to the record since the August 
2003 rating decision includes VA medical records, dated from 
1998 to 2005, some duplicative of those previously considered 
by the RO, and written statements from the Veteran in support 
of his claim.  Amongst these is a February 18, 2005 VA 
medical record that notes the Veteran's report of an incident 
that occurred at the Ashville, "Va" (apparently a reference 
to Virginia) hospital where he was injected with a Legionella 
solution, told it remained in his body forever, and that it 
will affect his reproductive capacity.  His clinic physician 
explained to the Veteran that legionella could lead to 
respiratory infection, that it was treated easily with 
antibiotics, and that this story sounded strange and 
unbelievable.  The physician did not, however, dispute the 
Veteran's claim that his reproductive capability was 
currently impaired.  The Veteran admitted that the story was 
strange (but true) and that it was possible that his mind was 
"playing games" with him but remained convinced that the 
incident occurred.  The Veteran wanted his physician to check 
his body for legionella and the doctor explained that a blood 
test could diagnose exposure, but it would not likely confirm 
or disprove the incident.  Also added was a March 3, 2005 VA 
medical record indicating that results of a serum test for 
legionella were negative.

The evidence added to the record since the August 2003 RO 
decision is new, it tends to relate to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  Since the previous 
denial was premised, in part, on a finding that there was no 
evidence of the Veteran's sterility due to an injection 
Legionnaire's Disease administered by VAMC in Asheville, the 
VA medical records, reflecting his discussion of this claimed 
event with his clinic physician and the examiner's apparent 
willingness to accept that the Veteran's reproductive 
capability was impaired are new.  Those records and the March 
2005 results of serum testing for Legionella relate to 
unestablished facts necessary to substantiate the claim.  
Thus, new and material evidence has been submitted.  The 
issue of entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for sterility due to VA medical treatment 
is reopened.

Adjudication of the claim does not end with a finding that 
new and material evidence has been submitted, nor is a grant 
of compensation under the provisions of 38 U.S.C.A. § 1151 
assured.  Once a claim is reopened, the Veterans Claims 
Assistance Act of 2000 provides that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant' s claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  See 38 U.S.C.A. § 
5103A.  As noted below, the Board is requesting additional 
development with respect to the underlying claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
sterility due to VA medical treatment, and will issue a final 
decision once that development is complete, if the case is 
ultimately returned to the Board.


ORDER

New and material evidence having been received, the claim of 
entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for sterility due to VA medical treatment, 
is reopened.


REMAND

The Veteran seeks compensation under the provisions of 38 
U.S.C.A. § 1151 for sterility.  The treatment at issue was 
furnished in about 1997 by the VA medical center in 
Asheville, North Carolina (according to his April and June 
2003 written statements (or in Ashville, Virginia, according 
to his December 2005 written statement).  At that time, the 
Veteran alleged that he received a Legionella injection.  

The Veteran claims that the injection administered at the 
VAMC in approximately 1997 failed because it made him sterile 
(see November 2004 written statement).  He said he was told 
that the injection would make him sterile and that is what 
happened.  In essence, the Veteran asserts that, as a result 
of the claimed 1997 medical treatment, he sustained 
additional disability of his genitourinary or reproductive 
system that was the result of carelessness, negligence, lack 
of proper skill, error in judgment, or a similar instance of 
fault on VA's part.

In pertinent part, 38 U.S.C.A. 38 § 1151 (West 2002 & Supp. 
2009) provides for compensation for qualifying additional 
disability in the same manner as if such additional 
disability were service-connected.  A qualifying additional 
disability is one in which the disability was not the result 
of the veteran's willful misconduct; and, the disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran; and, the proximate cause 
of the disability is the result of carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination, or was the 
result of an event not reasonably foreseeable.  Id.

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care or medical or surgical treatment caused the veteran's 
additional disability; and (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider; or (ii) VA furnished the hospital care or 
medical or surgical treatment without the veteran's informed 
consent.  Determinations of whether there was informed 
consent involve consideration of whether the health care 
providers substantially complied with the requirements of 38 
C.F.R. § 17.32 (2009).  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent.  38 C.F.R. § 3.361(d)(1) (2009).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable but must be one that 
a reasonable health care provider would not have considered 
to be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2) (2009).

In his written statements, including in November 2004, the 
Veteran said that, in approximately 1997, he received an 
injection for Legionnaire's disease and was told it would 
make him sterile.  The Veteran said that the treatment was 
administered at the VAMC and that he is now sterile.  He 
indicated that he could not refuse the injection because he 
was not told about it until it was administered.  He said he 
sought treatment for pain and not for Legionnaire's Disease.  

There seems to be some confusion as to where the Veteran 
received the medical treatment at issue.  In his April 2003 
initial written statement regarding this matter, the Veteran 
said that he was treated at the VAMC in Asheville, North 
Carolina.  However, according to April 3, 2003 and February 
18, 2005 VA medical records, he apparently told clinic 
physicians that he was treated in Ashville, Virginia.  Then, 
in a signed statement received in December 2005, he reported 
treatment "in the Ashville VA hospital."  On remand, this 
should be clarified.  While the RO requested records 
regarding the Veteran's treatment from the VAMC in Asheville, 
North Carolina, the Board believes the RO should request any 
records regarding his treatment at a VAMC in Ashville, 
Virginia, in approximately 1997.

The available VA medical records, dated from 1998 to 2005, 
are not reflective of the Veteran's receipt of an injection 
for Legionnaire's disease.  In a July 2003 response to the 
RO's request for the Veteran's medical records, the VAMC in 
Asheville, North Carolina, indicated that he was a "no 
show" for eight scheduled appointments in 1992.  VA 
outpatient records from other VA medical facilities include 
an August 28, 1998 record indicating that the Veteran was 
sexually active.  However, when seen on April 3, 2003 at the 
VAMC in Mountain Home, Tennessee, the Veteran said that he 
was injected with something in Ashville, VA, that made him 
"infertile (unable to have sexual relations)."  

On February 18, 2005, the Veteran's treating VA clinic 
physician reported that he was "still bitter and focused on 
an incident that he says occurred at the Ashville, Va 
hospital where he was injected with a Legionella solution, 
and was told this remains in his body forever, and that it 
will affect his reproductive capability."  According to this 
record, the VA physician "explained that legionella can lead 
to respiratory infection, that it is treated easily with 
antibiotics, and that [the Veteran's] story sounds strange 
and unbelievable.  [The Veteran] admits that the story is 
strange (but true), and that it is possible that his mind is 
'playing games' with him, but remains convinced that the 
incident did indeed happen."  The Veteran wanted the 
physician to check his body for legionella and the doctor 
said a blood test could be perform to diagnose exposure but 
it would not likely confirm or disprove the incident.  The VA 
records further reflect that results of a March 3, 2005 serum 
test for legionella were negative.

In a May 2006 signed statement, the Veteran reported that he 
was recently treated at the VAMC Mountain Home and that VA 
"may want" to obtain these records.  Thus, there appears to 
be some pertinent VA medical records which may affect the 
disposition of the instant claim that are not yet associated 
with the claim file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992). 

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran in writing and 
request that he clarify in writing 
where the medical treatment at issue 
was performed: e.g., at the VAMC in 
Asheville, North Carolina, or in 
Ashville, Virginia. 

2.	Obtain all medical records regarding 
the Veteran's treatment at the VA 
medical facility in Ashville, Virginia, 
to particularly include records from 
1997; records from the VAMCs in 
Mountain Home, Chattanooga, and 
Knoxville, Tennessee, for the period 
from March 2005 to the present, to 
particularly include treatment in May 
2006 at the VAMC in Mountain Home, and 
any additional VA or non-VA medical 
records identified by him.  If any 
records are unavailable, the Veteran 
and his representative should be so 
advised in writing.

3.	Advise the Veteran in writing that he 
may submit any medical evidence in his 
possession, including medical records 
and physicians' statements, indicating 
that he has sterility due to the 
claimed VA medical treatment in 1997.

4.	Then, review the record and undertake 
any additional development so indicated 
by the evidence, including VA 
examination, if warranted, to determine 
if the Veteran suffers from sterility 
due to an injection administered at a 
VA medical facility in approximately 
1997.  If a VA examination is 
performed, the examiner should respond 
to the following:

a.	Does the Veteran suffer from 
sterility?

b.	If so, the examiner is requested 
to indicate if the sterility is 
due to:  

(1)  carelessness, negligence, 
lack of proper skill, error in 
judgment, or similar instance of 
fault by VA in the treatment 
provided the Veteran in 1997; or 

(2) from an event not reasonably 
foreseeable in the course of such 
treatment.  

c.	The examiner should adequately 
summarize the relevant history and 
clinical findings and provide a 
rationale for all opinions 
expressed.

5.	Thereafter, adjudicate the Veteran's 
claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 for 
sterility due to VA medical treatment 
in approximately 1997.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should 
be provided with a supplemental 
statement of the case.  The 
supplemental statement of the case 
should contain notice of all relevant 
actions taken on the claims, to include 
a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issues 
currently on appeal since the November 
2005 statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


